
	

115 SRES 151 ATS: Commending the Northwest Missouri State University Bearcats on their National Collegiate Athletic Association Division II national championship victories.
U.S. Senate
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 151
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2017
			Mr. Blunt (for himself and Mrs. McCaskill) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Northwest Missouri State University Bearcats on their National Collegiate Athletic
			 Association Division II national championship victories.
	
 Whereas, on December 17, 2016, the Northwest Missouri State University football team defeated the University of North Alabama by a score of 29 to 3 in the National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division II national championship game in Kansas City, Kansas;
 Whereas the victory was the sixth Division II national championship for Northwest Missouri State University since 1996 and the fourth since 2006;
 Whereas the Bearcats have won 55 games and lost 2 games over the past 4 seasons, with 30 straight victories over the last 2 years;
 Whereas former head coach Adam Dorrel is 1 of just 3 head coaches in Division II football to win 3 national titles, and athletic director Mel Tjeerdsma has the distinction of being 1 of the other coaches to accomplish that feat;
 Whereas, on March 25, 2017, the Northwest Missouri State men's basketball team defeated Fairmont State University in the NCAA Division II national championship, a first in the history of the Bearcats basketball program;
 Whereas the Bearcats men's basketball team finished the 2016–2017 season with a 29-1 record, earning coach Ben McCollum his third Mid-America Intercollegiate Athletics Association Coach of the Year award;
 Whereas Bearcat guard, Justin Pitts, was named— (1)Division II Player of the Year by the National Association of Basketball Coaches; and
 (2)Division II Bulletin Player of the Year; and Whereas Northwest Missouri State University became the first Division II school to win championships for football and men's basketball in the same academic year: Now, therefore, be it
		
	
 That the Senate— (1)commends Northwest Missouri State University for their Division II national championship victories in football and men's basketball;
 (2)recognizes the athletic prowess, hard work, and dedication exhibited by the players, coaches, support staff, and student body of Northwest Missouri State University; and
 (3)congratulates the city of Maryville, Missouri, and Bearcat fans and alumni around the world.  